Citation Nr: 0316401	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-23 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach condition, claimed as secondary to a service-
connected residuals of a jaw fracture.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1963 and September 1967 to June 1969.

The Board notes that, in an unappealed May 1996 rating 
decision, the RO denied the veteran's claim for a stomach 
condition, claimed as secondary to service-connected 
residuals of jaw fracture.  That determination is final, and 
may not be reopened without evidence deemed to be new and 
material. Thereafter, in January 1999, the veteran submitted 
a new claim of entitlement to service connection for a 
stomach condition, claimed as secondary to service-connected 
residuals of a jaw fracture.  In a May 1999 rating decision, 
the RO denied service connection for a stomach condition, 
claimed as secondary to service-connected residuals of a jaw 
fracture.  The veteran filed a timely appeal.

In a December 2000 rating decision, the RO denied the 
veteran's claim for entitlement to a TDIU.  The veteran filed 
a timely appeal.  

The Board of Veterans' Appeals (Board) notes that in January 
1999, the veteran requested an increased evaluation for 
residuals of a jaw fracture, currently evaluated as 40 
percent disabling.  In a May 1999 rating decision, the RO 
confirmed and continued to 40 percent evaluation for the jaw 
fracture.  The veteran filed a timely appeal, however, at an 
April 2000 hearing before an RO hearing officer, it was 
stated that he wished to withdraw his appeal for an increased 
rating for residuals of a jaw fracture.  Accordingly, the 
Board notes that the issue of an increased evaluation for 
residuals of a jaw fracture is not currently in appellate 
status and will not be addressed herein.  


REMAND

The Board initially notes that upon further review of the 
evidence and relevant laws, both issues must be remanded for 
additional development.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
now has an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In a June 2000 statement, the veteran stated that he was in 
receipt of disability benefits from the Social Security 
Administration as result of a stomach condition, secondary to 
his service-connected residuals of a jaw fracture.  In 
support of his claim, he submitted various VA and private 
medical treatment records that were purportedly used in the 
determination of his disability claim, however, the award 
letter and complete medical records supporting the award of 
the Social Security disability benefits have not been 
associated with the claims folder.  

Also, with regard to the veteran's secondary service 
connection claim, the RO initially denied the veteran's claim 
in May 1996.  The veteran did not file a timely appeal of the 
RO's decision.  The veteran sought to reopen the claim by 
application dated in January 1999.  In May 1999, the RO 
denied service connection without finding that the veteran 
had submitted new and material evidence.  

Adjudication of the issue of whether new and material 
evidence has been submitted is required in this matter, prior 
to consideration of the claim on its merits.  The submission 
of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim. Absent the submission of evidence that is 
sufficient to reopen the claim, VA's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Accordingly, the RO should determine whether new and material 
evidence has been submitted that is sufficient to reopen the 
claim.  

Furthermore, since the veteran's claim for TDIU could be 
affected by the outcome of the veteran's service connection 
claim, consideration of the TDIU claim must be deferred 
pending completion of the above development so that he is not 
prejudiced.  See Hoyer v. Derwinski, 1 Vet. App. 208, 210 
(1991).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should request the Social 
Security Administration to provide copies 
of its decision awarding the veteran 
disability benefits, the record upon 
which the award was based, and the 
records associated with any later 
disability determinations for the 
veteran.  

2.  The RO should review the veteran's 
claims for service connection for a 
stomach condition and for a TDIU, on the 
basis of all pertinent evidence of 
record.  The RO should determine whether 
the veteran has submitted new and 
material evidence, and consider any 
evidence received since the issuance of 
the most recent Supplemental Statement of 
the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




